Citation Nr: 0943947	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-09 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to a higher initial evaluation for the 
service-connected bilateral hearing loss, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for numb fingers.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to 
August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2007 rating decision by the 
RO.  

In September 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of these 
proceedings has been associated with the Veteran's claims 
file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issues of entitlement to a higher initial rating for 
bilateral hearing loss and service connection for numb 
fingers are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  




FINDING OF FACT

The current tinnitus is shown as likely as not to be due to 
acoustic trauma during active duty service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran underwent a VA audiological examination in 
November 2007.  The examiner noted that the Veteran served 
eleven months in combat in Korea near gunfire and 105 
howitzers.  The Veteran denied use of ear protection in 
service and denied occupational or recreational noise 
exposure after service.  

The examiner diagnosed bilateral moderately severe high 
frequency sensorineural hearing loss and opined that it was 
at least as likely as not caused by or the result of noise 
exposure in service.  

The Veteran submitted a private evaluation conducted in 
August 2007 that was associated with the claims file after 
the VA examination.  The private clinician noted the 
Veteran's report of severe ringing in the ears following 
barrages during combat.  He recommended that the Veteran 
obtain hearing aids and inquire about disability benefits for 
his hearing loss and subsequent tinnitus. 

At the September 2009 Board hearing, the Veteran testified 
that he did not remember the VA examiner asking him about 
tinnitus.  He reasserted his tinnitus symptoms during service 
and at present.  

Accordingly, on this record, the Board finds the evidence to 
be in relative equipoise in showing that the currently 
demonstrated tinnitus is the result of acoustic trauma in 
service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for the tinnitus is warranted.  


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal 
with regard to the tinnitus issue.

Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  The adequacy of VA's notice and 
assistance will be revisited as to the issues being remanded 
when the Board enters final decisions on those issues.  


ORDER

Service connection for tinnitus is granted.  


REMAND


At the September 2009 Board hearing, the Veteran reported 
that his bilateral hearing loss has worsened in severity 
since the November 2007 VA audiological examination.  
Consequently, VA should schedule another examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) (VA should have 
scheduled another examination where the appellant complained 
of increased hearing loss two years after his last audiology 
examination).  

No VA examination has been conducted with respect to the 
Veteran's service connection claim for numbness of the 
fingers.  VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2008); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Here, the Veteran asserts that the numbness in his fingers 
resulted from an injury in service when he suffered 
lacerations from a jagged metal drum.  There is also the 
possibility that the numbness was caused by extreme cold 
temperatures in Korea.  

The Veteran submitted a November 2007 private treatment 
record indicating an assessment of nerve damage from an old 
cut versus sympathetic dystrophy of the hands.  The clinician 
noted the Veteran's history of trauma in service but did not 
make a definitive diagnosis or give an opinion as to the 
likelihood that the current symptoms resulted from the 
claimed trauma in service.  Thus, a VA examination is in 
order.

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, these remaining matters are REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran 
for a VA audiological examination to 
determine the current severity of his 
service-connected bilateral hearing loss.  

2.  The RO should schedule the Veteran 
for a VA  examination to ascertain the 
nature and likely etiology of the claimed 
numb fingers.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  

If a diagnosis is made, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any current disability of 
the fingers was causally related to the 
Veteran's active duty service, keeping in 
mind that some of the Veteran's service 
treatment records are unavailable due to 
the fire at The National Personnel 
Records Center (NPRC) in 1973.  The 
examiner should provide a complete 
rationale for the opinion.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the issues on appeal in light of all of 
the evidence of record.  If any benefit 
sought on appeal is not granted, then the 
RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case and afford them 
with an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


